internal_revenue_service number info release date uilc cc psi 1-genin-124378-02 date uilc we are responding to your correspondence sent via facsimile requesting automatic late s_corporation relief under revproc_98_55 for an effective date of date based on the information provided and data furnished by the internal_revenue_service you are eligible for relief under this revenue_procedure we have intervened on your behalf and no further action is needed on your part you should receive a notice of s_corporation acceptance from the irs within days in addition the irs has developed two new cd-roms to help educate small_business owners on their tax responsibilities introduction to federal taxes for small_business self-employed and a virtual small_business workshop these two items are free and can be ordered by calling the irs also provides a website www irs gov smallbiz dedicated to small_business taxpayers please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi chief branch associate chief_counsel passthroughs and special industries
